Issuer Free Writing Prospectus Filed Pursuant to Rule 433 Registration No:333-166225 November 30, 2010 Customers Bank SM 1015 Penn Avenue Wyomissing, PA 19610 Contacts: Jay Sidhu, Chairman & CEO 610-935-8693 Richard Ehst, President & COO 610-917-3263 Investor Contact: Thomas R. Brugger, CFO 484-359-7113 CUSTOMERS BANK REPORTS THIRD QUARTER 2010 RESULTS Net Income of $28.4 million Three Acquisitions Announced During the Quarter Four new branches opened WYOMISSING, PA, November 30, 2010 — Customers Bank today announced its financial results for the third quarter of 2010.The Bank posted Net Income of $28.4 million versus Net Income of $0.4 million in the second quarter of 2010 and a Net Loss of $1.4 million in the third quarter of 2009. Highlights of the Third Quarter of 2010: · Acquired two banks in FDIC assisted transactions (USA Bank and ISN Bank) · Announced the acquisition of Berkshire Bancorp, Inc. · Opened four new branch offices · Experienced strong organic deposit growth · Increased book value per share by 34% to $4.31 per share “We are very pleased with our progress during the quarter as we executed on our organic growth strategies and acquired three banks,” said Jay Sidhu, Chairman and CEO of Customers Bank.Total revenue, excluding the Bargain Purchase Gains, increased to $7.7 million for the third quarter versus $5.1 million in the previous quarter and $2.2 million in the third quarter of 2009. On July 9, 2010 and September 17, 2010, Customers Bank acquired USA Bank in Port Chester, New York and ISN Bank in Cherry Hill, New Jersey, respectively, from the FDIC in two transactions that resulted in Bargain Purchase Gains of approximately $25.0 million, net of taxes.The acquisition of these two bank franchises expanded the Customers Bank footprint into New York and New Jersey. Total deposits increased to $904.3 million, a $351.3 million increase from the previous quarter and a $590.8 million increase from December 31, 2009.During the third quarter, the Bank opened four new branches generating over $90.8 million in deposits.The Bank also grew existing branch deposits by $36.8 million bringing the five existing offices to $433.3 million in deposits.The strong growth came primarily from the organic growth in money market and certificate of deposit accounts.Demand deposit account growth continues to be strong at $68.5 million for September 30, 2010 from $18.5 million at December 31, 2009 and will continue to be an emphasis going forward.The two acquired bank branches contributed $223.7 million to total deposits, including $8.7 million of demand deposit accounts at September 30, 2010. During the quarter, the Bank entered the Berks County market with the opening of a regional headquarters and a new branch in Wyomissing, Pennsylvania, the hiring of four commercial lenders and the announcement of entering into a definitive agreement to acquire Berkshire Bancorp, Inc. which is headquartered in Berks County and is expected to be completed at the end of the first quarter of 2011.The Bank’s goal is to create a $500 million Berks County Bank division over the next three to five years. The Bank’s loan portfolio grew $341.3 million during the third quarter primarily due to growth in mortgage loans of $81.8 million and the purchase of a seasoned manufactured housing loan portfolio of $104.5 million in August 2010.The Bank’s loan portfolio grew $577.4 million since December 31, 2009 primarily due to a $312.5 million increase in the mortgage loan portfolio.The two acquired banks held loans totaling $165.3 million at September 30, 2010. During the third quarter, the net interest margin expanded by 11 basis points to 2.87% from 2.76% in the second quarter.This increase was primarily due to a 56 basis point increase in the loan yield primarily related to the Bank’s purchased manufactured housing loans with a yield of approximately 8.00%.Net interest income during the third quarter grew by 72% from $3.6 million in second quarter 2010 to $6.2 million while average earning assets grew 48% to $873.3 million at September 30, 2010.“While this improvement in margin is encouraging, the Bank had average excess cash balances on its balance sheet equal to 20% of average assets earning only 0.25% during the quarter.If this cash had been deployed into higher quality interest earning assets at 4.25%, the margin would have been approximately 3.45%.The Bank will continue to be disciplined when adding assets in this difficult economic environment but expects to redeploy this excess cash by the end of the first quarter of 2011,” said Executive Vice President and Chief Financial Officer, Thomas Brugger1. Non-interest income increased $0.6 million to $1.4 million in the third quarter compared to $0.7 million in the second quarter when excluding the Bargain Purchase Gains on the acquisitions of USA and ISN Banks and gains on sales of investment securities.This increase is primarily related to fees on the Bank’s mortgage lending business and loan fees of approximately $0.4 million. 1 How quickly we can successfully deploy funds into earning assets will depend heavily upon the performance of the local economy and the availability of loan and other credit business that meet the Bank’s underwriting guidelines.In turn, how soon this return will be to sustain positive net income (excluding bargain purchase gains) will depend on a number of factors including, without limitation, how well the economy performs, how quickly the Bank finds prudent lending opportunities, as well as a variety of other factors beyond the Bank's control such as interest rates and other items that may impact the net interest margin and profitability of the Bank. Non-interest expense increased $7.9 million from the second quarter as the Bank added management, occupancy, equipment and systems to support the additional branches and to continue its future growth.In addition, several compensation plans had provisions that vested upon the acquisition of USA Bank in July 2010 constituting approximately $4.8 million of this increase.In addition, merger costs related to USA and ISN Banks were approximately $0.7 million, impairment adjustments for two other real estate owned properties were $0.2 million and expenses related to other real estate owned and workout of the loan portfolio were approximately $0.3 million.The $0.2 million increase in loan workout expenses primarily relate to one-time costs for appraisals, legal and other expenses to determine the fair value of the acquired loans. During the third quarter, the Bank removed the valuation allowance on the net deferred tax asset offseting income tax expense resulting in income tax expense of approximately $2.1 million for the third quarter. Asset Quality The Bank added $4.1 million to its Allowance for Loan Loss during the 3rd quarter.A $3.0 million increase from $1.1 million in the second quarter of 2010 and $1.0 million in the second quarter of 2009.“The management and resolution of the Bank’s legacy lending issues has been and will continue to be a priority and focus of the lending and credit administration teams at Customers Bank.We have added additional team members to address our expanding geographical footprint and to continue to monitor the credit environments,” said Richard Ehst, President and Chief Operating Officer of Customers Bank. 2 During the quarter, the Bank also purchased a $104.5 million portfolio of seasoned manufactured housing loans with a 10% cash reserve to cover delinquent interest and subsequent credit losses.This credit reserve of $10.5 million is maintained in a non-interest bearing DDA account at the Bank. The Bank also entered into loss sharing agreements with the FDIC that collectively cover unpaid loan principal balances of approximately $193.9 million which include single family residential mortgage loans, commercial real estate loans and other commercial loans and approximately $5.1 million of other real estate owned (collectively, the Covered Assets).The FDIC will reimburse the Bank for 80% of losses with respect to the Covered Assets in accordance with the loss sharing agreements.The loss sharing agreements applicable to single family residential mortgage loans provide for FDIC loss sharing for ten years. The loss sharing agreement applicable to commercial loans and OREO provides for FDIC loss sharing for five years. Non-performing assets consisting of non-accrual loans, loans that are past due 90 days or more and accruing and other real estate owned not covered under FDIC loss sharing agreements have increased incrementally from $21.9 million at June 30, 2010 to $24.3 million for September 30, 2010.Non-performing assets have decreased to 2.83% of total not covered assets in the third quarter of 2010 from 3.45% in thesecond quarter 2010 and 4.46% at December 31, 2009.“Although we anticipate the above average levels of delinquency and non-performing assets will continue, we are hopeful that these indicators will begin to trend downward,” stated Ehst2. Asset Quality Trends Sept. 30, June 30, March 31, Dec. 31, Sept. 30, Loans receivable – not covered (a) (unaudited, dollars in thousands) Loans receivable not covered under FDIC loss sharing agreements (b) $ 90 days and still accruing Non-accrual loans Non-performing not covered loans Other real estate owned Non-performing not covered assets $ Non-performing not covered loans to total not covered loans % Allowance for loan losses to total not covered loans % Non-performing not covered loans to allowance for loan losses % Non-performing not covered assets to total not covered assets % Net charge-offs to ave. not covered loans (c) % Loans receivable – covered (d) Loans receivable covered under FDIC loss sharing agreements, net $ $
